DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/22 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 7-9, 11, and 12 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Xue, US 8,853,003.
Regarding claim 1, Xue (figure 5E) teaches a chip scale package semiconductor device, comprising;
a semiconductor die 101” having a first major surface (bottom of die) and an opposing second major surface (top of die), the semiconductor die 101” comprising a plurality of terminals 110a/130 arranged directly on the second major surface (top of die) on opposite sides of the semiconductor die 101” to electrically connect the second major surface of the semiconductor die to an external circuit component (column 9, lines 57-62);
a carrier 153 comprising a first major surface (bottom of carrier) and an opposing second major surface (top of carrier), wherein the first major surface (bottom of die) of the semiconductor die 101” is mounted on the opposing second major surface (top of carrier) of the carrier 153, wherein the carrier does not form an electrode (column 9, lines 57-62); and
a molding material 141/161a partially encapsulating the semiconductor die 101” and the carrier 153 of the chip scale package semiconductor device, wherein the first major surface (bottom of carrier) of the carrier 153 extends and is exposed through the molding material 161a on a first side of the chip scale package semiconductor device, and the at least two terminals 110a/130 are exposed through the molding material 141 on a second side of the chip scale package semiconductor device (top of device).
To clarify the rejection using the alternative embodiment detailed at column 9, lines 57-62, Xue’s relied upon figure 5E teaches a vertical device which has terminals on both sides of the chip 101’ but at column 9, lines 57-62 Xue teaches a lateral device could be used.  This means the terminals are all on the top side of the chip 101’ and since all of the terminals are on top the carrier does not form an electrode, therefore the current claim limitations are met.
With respect to claim 3, Xue (figure 5E) teaches the first major surface (bottom of carrier) of the carrier 153 is co-planar with the molding material 161a on atop major surface of the chip scale package semiconductor device.
As to claim 7, Xue (figure 5E) teaches a top major surface (bottom of figure 5E) and a second opposing major surface (top of figure 5E) of the chip scale package
Application/Control Number: 16/220,160 Page 5 Art Unit: 2891 device, wherein the top major surface (bottom of figure 5E) comprises the carrier 153, and wherein the second opposing major surface (top of figure 5E) comprises the terminals 110a/130 and the molding material 141/161a. Top and bottom are relative terms and the structure of Xue figure SE can be turned over to meet this requirement. 
In re claim 8, Xue (figure 5E) teaches a method of manufacturing a chip scale package semiconductor device, the method comprising:
providing a semiconductor die 101” having a first major surface (bottom of die) and an opposing second major surface (top of die), the semiconductor die 101” comprising a plurality of terminals 110a/130 including a source electrode and a drain electrode (column 5, lines 37-38) arranged directly on the second major surface (top of die) on opposite sides of the semiconductor die 101” and configured to electrically connect the second major surface of the semiconductor die to an external circuit component (column 9, lines 57-62);
providing a carrier 153 comprising a first major surface (bottom of carrier) and an opposing second major surface (top of carrier), wherein the carrier does not form an electrode (column 9, lines 57-62);
mounting the first major surface (bottom of carrier) of the semiconductor die 101” to the opposing second major surface (top of carrier) of the carrier 153;
partially encapsulating the semiconductor die 101” and the carrier 153 of the chip scale package semiconductor device in a molding material 141/161a, wherein the first major surface (bottom of carrier) of the carrier 153 extends through and is exposed through molding material 161a on a first side of the chip scale package semiconductor device, and the at least two terminals 110a/130 are exposed through molding material 141/161a on a second side (top of package) of the chip scale package semiconductor device to form a lateral chip-scale package semiconductor device.
To clarify the rejection using the alternative embodiment detailed at column 9, lines 57-62, Xue’s relied upon figure 5E teaches a vertical device which has terminals on both sides of the chip 101’ but at column 9, lines 57-62 Xue teaches a lateral device could be used.  This means the terminals are all on the top side of the chip 101’ and since all of the terminals are on top the carrier does not form an electrode, therefore the current claim limitations are met.
Concerning claim 9, Xue (figure 5E) teaches the semiconductor die 110” and the carrier 153 are encapsulated such that the first major surface (bottom of the carrier) of the carrier 153 is co-planar with the molding material 161a on a top major surface (bottom of figure 5E) of the chip scale package semiconductor device.
Pertaining to claim 11, Xue (figure 5E) teaches the at least two terminals 110a/130 extend orthogonally from the second major surface (top of the die) through the molding material 141/161a so that the at least two terminals 110a/130 are exposed on the second side (top of the package) of the chip scale package semiconductor device.
In claim 12, Xue (figure 5E) teaches the at least two terminals 110a/130 extend orthogonally from the second major surface (top of the die) through the molding material 141/161a so that the at least two terminals 110a/130 are exposed on the second side (top of the package) of the chip scale package semiconductor device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue, US 8,853,003, as applied to claim 1 above, and further in view of Yilmaz et al., US 9,087,828. 
Regarding claim 2, Xue fails to teach the carrier extends through and is exposed through the molding material on opposing side walls of the chip scale package semiconductor device. Yilmaz (see marked up figure 8D below) teaches the carrier 300 extends through and is exposed through the molding material 307a/307d on opposing side walls of the chip scale package semiconductor device. 

    PNG
    media_image1.png
    335
    734
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the carrier exposed through the sidewall of Yilmaz in the invention of Xue because Yilmaz (figure 3A & column 3, lines 29-33) teaches the exposed portions of the carrier are connecting parts that allow for the production of multiple packages at the same time. 
Claims 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue, US 8,853,003 as applied to claims 1 and 8 respectively above, and further in view of Kim et al., US 9,449,911.
With respect to claims 4 and 10, Xue fails to teach the opposing second major surface of the carrier is arranged as a recess in the carrier.
Kim (figures 6 & 14) teaches the opposing second major surface of the carrier 1400 is arranged as a recess (100 in figure 6) in the carrier 1400 (claim 4); and the first major surface of the semiconductor die 1400 is mounted in a recess (100 in figure 6) arranged on the opposing second major surface of the carrier (claim 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the recess of Kim in the invention of Yilmaz because Kim teaches a recess results in a higher degree of precision alignment is obtained (column 4, lines 3- 11).
As to claim 5, Kim (figure 14) teaches the recess is arranged to mountably receive the semiconductor die 1420.
In claim 6, Kim (figure 14) teaches the recess is arranged to receive an adhesive layer 1410 for mounting the semiconductor die 1420 to the carrier 1400.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        11/4/22